ALLOWABILITY NOTICE

ALLOWED CLAIMS
	Claims 23 and 26-43 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments filed 12/3/2021 have been found persuasive. The prior art does not teach or suggest the claimed sterilization method wherein the cap includes a first portion including rubber impermeable to the sterilant, and a second portion including a material permeable to the sterilant that is adiacent to the first portion, as is required by the amended claims.  Additionally, the cited prior art does not teach or suggest the method of Claim 41, wherein the cap remains within the injector when the first end of the flow path is in the second position. 	The closest prior art is Sandhage, as cited in the previous office action.  However, it is unclear how one of ordinary skill in the art at the time of invention would have modified Sandhage to arrive at the claimed invention without fundamentally altering the functionality of the device. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/Primary Examiner, Art Unit 3781